COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                   §

  JEFFERY CHANDLER LEE,                            §               No. 08-16-00332-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §                340th District Court

  THE STATE OF TEXAS,                              §           of Tom Green County, Texas

                         State.                    §               (TC# C-15-0653-SB)

                                              §
                                            ORDER

       Appellant’s pro se motion for access to the appellate record is GRANTED. Therefore, it

is ORDERED that the Clerk of this Court, forward a paper copy of the clerk’s record and reporter’s

record, and any supplemental records, to the Warden of the Tulia Unit, 4000 Hwy 86 West, Tulia,

Texas 79088. The record shall be made available to Appellant (TDCJ #02105050), under the

supervision of the Law Librarian or designee, for his review and use in preparing a brief. Further,

it is not necessary for the record to be returned to this Court and it may be destroyed by the Warden

after Appellant has filed his brief. Further, the appellant’s brief is due on or before June 15, 2017.

               IT IS SO ORDERED this 1st day of May, 2017.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.